Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US 2017/0130137 cited in the information disclosure statement filed 6 December 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is directed to the production of fuel oil and thus is unrelated to the claimed subject matter.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers 10, 20 and 30 in figure 3b as discussed in the last full paragraph on page 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 In the last four lines on page 16 and the first two lines on page 17, it is unclear what is meant by the ellipses at the end of the three sentences of these lines. In addition, the conjunction is missing from between the last two words of these sentences.  
In the table bridging pages 19 and 20, the commas in the numerical values of this table  should be decimal points and for the rows listing InP/Cd0.025Zn0.975Se, the “e” should appear on the same line as  “ InP/Cd0.025Zn0.975S”. Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the atomic ratio between the added Cd and the added Cd plus the added Zn is between 0.001 and 1.0”, and the claim also recites “the atomic ratio between the added Cd and the added Cd plus the added Zn is between 0.02 and 0.2”, which is the narrower statement of the range/limitation. Dependent claims 13-15 implicitly include both of these ranges.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,220,630. This is a statutory double patenting rejection.
	Both of these claims cover the same subject matter in that the quantum dot in both claims have the identical composition since both require the ratio between the number of atoms of Cd and the sum of the number of Cd and Zn atoms is between 0.02 and 0.2 and a ligand layer comprising thiol molecules.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,220,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented quantum dot has the same structure as that of claims 1, 7 and 8 in this application; the same property as claim 3 in this application; the same core and first layer compositions as claims 1, 5 and 6 of this application; and the same components of the external shell alloy as in claims 1 and 4 of this application. The patented ratio between the number of atoms of Cd and the sum of the number of Cd and Zn atoms between 0.001 and 1.0 overlaps the ratio claimed in claims 1 and 2 this application. The patented ratio between the number of atoms of Cd and the sum of the number of Cd and Zn atoms of between 0.02 and 0.2 is the same as that claimed in claim 1 and overlaps that of claim 2. The patented ratio between the number of atoms of Cd and the sum of the number of Cd and Zn atoms between 0.025 and 0.133 is the same as that claimed in claim 2.
 The patented process of claims 11 and 14-16 suggest the process of claim 12 of this application. The patented process limitations of claims 12 and 13 are the same as process limitations of claims 13 and 14 of this application. It is noted that the amendment correcting the 35 USC 112(b) rejection over claim 12 may make the resulting claim identical to that of patented claim 16 is both processes are identical. 
Finally, one of ordinary skill in the art would know and find it obvious that the patented quantum dots of any of claims 2-10 of U.S. patent 11,220,630, which depend from claim 1, could be used in place the quantum dot of claim 1 in the patented polymer film or the patented luminescent downconverter for converting down light frequency of claims 17 and 18 of U.S. patent 11,220,630. Thus the combination of the subject matter of patented claim 4 and either patented claim 17 or 18 suggest the polymer film and luminescent downconverter for converting down light frequency of claims 10 and 11 of this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189531
	This reference teaches quantum rods, which are a rod spaded quantum dots. The reference exemplifies on pages 9-11 quantum rods having InP as a core, a first layer of ZnSe or ZnS and an external shell of CdxZn1-xS, CdxZn1-xSe or CdxZn1-xSe1-zSz, where 0<x<1 and 0<z<1. Page 11, line 30 through page 12, line 4 teaches the preferred x range, which is the amount of cadmium in the zinc-cadmium chalcogenide alloy of the external shell is 0.0001-0.9999, which overlaps claimed ranges. Since the taught external shell has a composition that encompasses that of claim 1 and the taught core is one of those of claim 1, one ordinary skill in the art would expect that the conduction band of the taught external shell to be at a higher energy than the conduction band of the taught InP core, absent any showing to the contrary. 
	Page 16, line 30 teaches a light conversion layer comprising the taught quantum dots. While it does not teach that the light conversion layer is a down converting layer, or down converter; one of ordinary skill in the art would expect that a light conversion layer comprising the taught quantum dots having the taught quantum rods having InP as a core, a first layer of ZnSe or ZnS and an external shell of CdxZn1-xS, CdxZn1-xSe or CdxZn1-xSe1-zSz, where 0<x<1 and 0<z<1 to be a down converter since the suggested light conversion layer has the same composition as that claimed. The reference suggests the down converter of claim 11. While the reference does not teach that the quantum dots are dispersed in a polymer film, it is notoriously well known in the art that a conventional composition for light conversion layers is one where the luminescent materials, such as quantum dots, is dispersed in a polymer matrix. Thus one of ordinary skill in the art would have found it obvious that the taught light conversion layer includes those having well-known polymer matrix based light conversion layer where the taught quantum dots are dispersed in the polymer matrix. This resulting layer reads upon the claimed film. 
Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0130127.
	This reference teaches quantum dots having an InAs core, a ZnSe first layer and a CdZnS external shell. CdZnS is known in the art to mean that the shell consists of Zn, Cd and S. The reference teaches quantum dots of InAs core, a ZnSe first layer and a CdZnS external shell having a ZnSe thickness of 1 monolayer, which corresponds with thickness of about 0.4 nm, since the lattice size of the crystal of ZnSe is about 0.4 nm. This thickness falls within the thickness ranges of claims 7 and 8. Paragraph [0085] also teaches the shell can have a thickness of 1-5 monolayers, which when the shell is the taught ZnSe, means the ZnSe shell has a thickness of 0.4-2 nm, which overlaps the ranges of claims 7 and 8. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. CdZnS is known in the art to mean that the shell consists of Zn, Cd and S and that this formula can also be written as Cd1-xZnxS, where 0<x<1. This cadmium range overlaps that of claims 1 and 2. Since the taught external shell has a composition that encompasses that of claim 1 and the taught core is one of those of claim 1, one ordinary skill in the art would expect that the conduction band of the taught external shell to be at a higher energy than the conduction band of the taught InAs core, absent any showing to the contrary. The reference suggests the claimed quantum dots. 
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/26/22